DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4, 6-13, 15- 18 have been amended.  Claims 20-23 have been added. Claims 5, 14, and 19 have been canceled. Claims 1-4, 6-13, 15- 18 and 20-23 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 15 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 6, 15 and 22 recite limitation – 
the social media post database, and a corresponding second data field of the social media post database, wherein the at least one processor is further configured to cause a change to the first data field to be implemented as a change to the second data field”.
The paragraph [0042] (published version), which provides a support for the limitation discloses “create a data migration relationship between the two fields”, the two fields are “product description fields from a plurality of social media posts can be made dependent on a product description field in a product database”.  I.e. second data field is from the product database, not from the social media post database as required by the claim (“second data field of the social media post database”).  It is not clear if the applicant actually intended for the first and second field to be from the social media post database or if the limitation is a mistype and the second field is intended to be from the product database.
Further, there is no support for the limitation “cause a change to the first data field to be implemented as a change to the second data field” wherein the first and second fields are from the same social media post database.  Thus, there is no proper support for claims 6, 15 and 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 15- 18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sicora et al. (US 10,684,738) in view of Sawatzky et al. (US 2019/0228020) or alternatively in view of Plaehn et al. (US 2017/0228815).

Regarding claim 1, Sicora teaches a system for database access comprising: a plurality of databases comprising: 
a social media post database including a plurality of data fields associated with one or more social media posts (C39L31-40, C97L13-24); and 
a product database including a plurality of data fields associated with one or more products (C39L29-31, 34-35, C43L52-58); and
at least one processor coupled to the plurality of databases, the at least one processor configured to: 
create an 
search the plurality of data fields of the social media post database and the plurality of data fields of the product database based on product data received from a user (C48L15-26, C52L1-12, 36-42, 57-67, C57L5—55, C59L42-47); 
identify, based on the search, (i) one or more posts associated with the received product data from the social media post database (C53L31-40) and (ii) one or more products associated with the received product data from the product database (C44L55-57, C48L41-53, C58L26-42, C59L17-21, C63L1-10); 
compare the identified one or more posts with the identified one or more products (C61L24-28, C63L24-35 “comparisons of product information … for the product and other products … comments, reviews”, C71L35 “content types can be related to each other (e.g., through tags”, wherein “first type of content can be … social media posts, and the second type of content can be … product content” C71L19-21); and 


Sicora does not explicitly teach, however Sawatzky discloses create an algorithmic relationship between the plurality of data fields ([0106] “data field mapper ... maps the data field(s) in the local record(s) to the data field(s) in the NCIC record” and “perform a rules-based analysis of the local records to determine how the data should be processed for submission to the NCIC database” [0018], [0030]). 
NOTE, if Sicora does not explicitly teach determine, based on the comparison, whether to modify one or more data fields, Sawatzky discloses the same in [0030], [0033], [0055].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Sicora to include algorithmic relationship and modify records based on comparison between the plurality of data fields as disclosed by Sawatzky.  Doing so would provide efficient means for processing the volume of data to update various database systems (Sawatzky [0016]).

NOTE by definition algorithmic is an algorithm or computational procedure, wherein an algorithmic is an ordered set of instructions recursively applied to transform data input into processed data output.  Sawatzky teaches a mapping system (synchronizer 120, which includes record parser 216 and data filed mapper 300, see F2-3) that maps data fields between different databases and determines whether the values in the mapped data fields are equivalent or different [0033]. Such mappings are based on various rules that either “combines two or more data fields” [0073], adds or updates data [0076] or determine the sequence in which the base record(s) and/or the supplemental record(s) should be modified at the NCIC database [0080]. Thus, it is reasonable to conclude that mappings between data  
However, if Sawatzky does not explicitly teach an algorithmic relationship, Plaehn teaches the same in [0042], [0058].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sicora modified by Sawatzky to include algorithmic relationship between a pluralities of fields as disclosed by Plaehn. Doing so would provide an enhanced method to browse in-store inventory (Plaehn [0004], [0006]).

Regarding claim 10, Sicora teaches a method for providing database access using a system comprising at least one processor coupled to a plurality of databases, the plurality of databases comprising (i) a social media post database including a plurality of data fields associated with one or more social media posts and (ii) a product database including a plurality of data fields associated with one or more products, the method comprising: 
creating an algorithmic relationship between the plurality of data fields of the social media post database and the plurality of data fields of  the product database; searching the plurality of data fields of the social media post database and the plurality of data fields of the product database based on product data received from a user; identifying, based on the search, (i) one or more posts associated with the received product data from the social media post database and (ii) one or more products associated with the received product data from the product database; comparing the identified one or more posts with the identified one or more products; and determining, based on the comparison, whether to modify one or more data fields in the social media post database or the product database. 
Claim 10 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 20, Sicora teaches a non-transitory computer-readable medium storing computer-executable instructions, which, when executed by at least one processor coupled to a plurality of databases, the plurality of databases comprising (i) a social media post database including a plurality of data fields associated with one or more social media posts and (ii) a product database including a plurality of data fields associated with one or more products, cause the at least one processor to perform operations comprising: 
creating an algorithmic relationship between the plurality of data fields of the social media post database and the plurality of data fields of the product database; searching the plurality of data fields of the social media post database and the plurality of data fields of the product database based on product data received from a user; identifying, based on the search, (i) one or more posts associated with the received product data from the social media post database and (ii) one or more products associated with the received product data from the product database; comparing the identified one or more posts with the identified one or more products; and determining, based on the comparison, whether to modify one or more data fields in the social media post database or the product database.  
Claim 20 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2, 13 and 21, Sicora as modified teaches the system, the method and the media wherein the plurality of data fields of the social media post database and the product database comprise product identifier fields (Sicora C55L15-17, C64L15-16, C80L22-25, C87L20-35), product description fields and product image fields, wherein the social media post database further includes contextualized media and associated metadata (Sicora C61L37-57, C80L22-32), and wherein the at least one processor is further configured to: 

return the contextualized media and the associated metadata to the user (Sicora C47L64-65, C71L15-36, C789L9-22, C102L54-55).  

Regarding claims 3 and 12, Sicora as modified teaches the system and the method wherein the product database is associated with a merchant (Sicora C43L47, C44L23-28), and wherein the plurality of data fields of the product database and the social media post database comprise product identifier fields (Sicora C55L15-17, C64L15-16, C80L22-25), product description fields and product image fields (Sicora C61L37-57, C80L22-32).  

Regarding claims 4 and 11, Sicora as modified teaches the system and the method wherein the product database is associated with a website provider (Sicora C80L22-24, C96L29-35), and wherein the plurality of data fields of the product database and the social media post database comprise product identifier fields, product description fields and product image fields (Sicora C55L15-17, C64L15-16, C80L22-32).  

Regarding claims 6, 15 and 22, Sicora as modified teaches the system, the method and the media, wherein creating the algorithmic relationship further comprises creating a data migration relationship between a first data field of the social media post database (Sicora C141L26-33, 36-39, 48-52, (Plaehn [0042], [0056], [0058]), and a corresponding second data field of the social media post database, wherein the at least one processor is further configured to cause a change to the first data field to be implemented as a change to the second data field (Sicora C98L29-38, C99L46-49, C100L6-19, C137L20-33, Sawatzky [0055]-[0056], [0071], [0076]).  

Regarding claims 7 and 16, Sicora as modified teaches the system and the method, wherein the at least one processor is further configured to apply a product schema to the plurality of data fields of the product database, and the corresponding plurality of data fields of the social media post database (Sicora C148L19-33, C149L3-22, 37-60, C150L8-15, Sawatzky [0017]-[0018], [0027]-[0031], Plaehn [0051], [0038], [0056], [0089]).  

Regarding claims 8, 17 and 23, Sicora as modified teaches the system, the method and the media, wherein the at least one processor is further configured to:   
generate a user interface to allow the user to select one of the plurality of databases and to modify one of the plurality of defined data fields of the selected one of the plurality of databases (Sicora C132L15-31, C147L37-45, Sawatzky [0030], [0046] “a user request to initiate the synchronization”, [0081], Plaehn [0052], [0090]) and 
automatically modify the algorithmic relationship between the modified one of the plurality of data fields and other data fields of the selected one of the plurality of databases (Sicora C148L15-18, Sawatzky [0030], [0033]-[0034], Plaehn [0043]).  

Regarding claims 9 and 18, Sicora as modified teaches the system and the method, wherein the at least one processor is further configured to: 
receive the plurality of data fields of the product database and the plurality of data fields of the social media post database (Sicora C49L10-15, C148L23-34, C149L5-23, Sawatzky [0046]-[0047], Plaehn [0034], [0067]); and generate a search index from the plurality of received data fields (Sicora C105L52-55).  

Response to Arguments
Applicant’s arguments, filed 08/13/2021, have been considered but are moot because the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	September 8, 2021